                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

NEBRASKA DEPARTMENT OF
HEALTH & HUMAN SERVICES,
                                                                        4:18CV3101
                        Plaintiff,
        vs.                                                    ORDER TO SHOW CAUSE
N. CURTIS DUNLOP,
                        Defendant.

       The Court's records show the Office of the Clerk of Court sent a notice on November 8,

2018 (Filing No. 19), to JAMES C. BOCOTT by electronic filing. The notice directed the attorney

to pay the 2017/2018 attorney assessment fee, as required by NEGenR 1.7(h), within fifteen days.

As of the close of business on December 11, 2018, the attorney had not complied with the request

set forth in the notice from the Office of the Clerk.

       IT IS ORDERED:

       On or before December 26, 2018, attorney JAMES C. BOCOTT, shall pay the assessment

or show cause by written affidavit why he cannot comply with the rules of the Court. Failure to

comply with this order will result in the Court removing JAMES C. BOCOTT as counsel of record

for the Defendant.

       Dated this 11th day of December, 2018.

                                                        BY THE COURT:


                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
